Title: To George Washington from Gouverneur Morris, 22 January 1790
From: Morris, Gouverneur
To: Washington, George


[Duplicate]
Private
Dear SirParis 22 January 1790
In another Letter of this Date I have mentioned a Part of Yesterday’s Conversation with the Count de Montmorin. That Part of it which I am now to communicate is for yourself alone. As Monsieur de la fayette had asked me some Days ago who should be sent to replace the Comte de Moustiers and (upon my answering with great Indifference it might be whom he pleased) had asked my Opinion of Colonel Ternant, I told the Count de Montmorin this Circumstance to which he replied that he had communicated his Intention to Monsieur de la fayette some Time since, in Consequence of the Intimacy which has long subsisted

between them. I asked him if he would permit me to mention it to you. This Idea gave him Pleasure and he told me that he should consider it as a very great Kindness, and particularly if thro the same Channel he could learn whether that Appointment would be agreable to you. This is you know a Compliment which the most respectable Courts on this Side of the Atlantic usually pay to each other. It is not without Use and on the present Occasion is not a meer Compliment because Monsieur de Montmorin is sincerely desirous of cultivating a good Understanding with the United States. It is not impossible that he should retreat from his present Office; but he will I think in that Case be appointed Governor of the Children of France and his opinions while about the Court will have weight for many Reasons, among others because they deserve it. In talking over the deplorable Situation to which this Kingdom is reduced, I told him that I saw no Means of establishing Peace at Home but by making War abroad. He replied that he thought with me in Part, viz. that an offensive War might be useful but that he thought a defensive War must prove ruinous, that this last seemed the more likely to happen and that in either Case the State of the Finances was alarming. I observed that Ability in that Department might restore it even during a War, that Nothing could revive Credit without the Reestablishment of an executive Authority, and that Nothing could effect that Reestablishment but a general Sense of the Necessity. Upon this he lamented the Want of a Cheif Minister who might embrace the great whole of the public Business. He owns himself unequal to the Task, and too indolent into the Bargain. Our friend, lafayette (who by the bye is trying to stir up a Revolution in the King of Prussia’s Dominions) burns with Desire to be at the Head of an Army in Flanders and drive the Stadtholder into a Ditch. He acts now a splendid but dangerous Part. Unluckily he has given into Measures as to the Constitution which he does not heartily approve, and he heartily approves many Things which Experience will demonstrate to be injurious. He left America you know when his Education was but half finished. What he learnt there he knows well; but he did not learn to be a Government Maker. While all is Confusion here, the Revolt of Austrian Flanders, and the Troubles excited in Poland by the Agency of Prussia give every Reason to suppose that the King of Sweden will be vigorously supported: so that provided the Turk has but a sufficient

Share of Obstinacy to bear a little more beating, the Scale (according to human Probabilities) must turn against Austria and Russia who are the Allies of France. Great Britain is as yet no otherwise engaged than as an eventual Party, and according to the best Opinion which my Judgment can form upon the Information I have been able to obtain the Premier of that Country can (to use the Words of Mr Addison) “ride in the Whirlwind and direct the Storm.” A Person however on whose Knowlege I have some Reliance assures me that Mr Pitt engrossed by Borough-Politics, and ignorant of continental Affairs, takes no Part in them but what he is absolutely forced into; and I am inclined to beleive that there is some Truth in that Assertion.
Before I close this Letter I think it just to mention that the Degree of Intimacy I enjoy with some of the first People here is not to be set down to the account of any Merit I may be supposed to possess. It results from the Letters of Presentation given to me, and I am particularly indebted to those written by the Marquis de la luzerne—and Mr Carmichael. It is this last Gentleman that placed me well with the Count de Montmorin who was some time Embassador in Spain⟨;⟩ and I mention this Circumstance the rather as it furnishes me the Occasion of repeating what I have formerly said to you upon Mr Carmichaels Subject. He is admirably well calculated for a foreign Minister, the Proof of which is that he enjoys the fullest Confidence of the Court of Madrid and is generally esteemed by all the other Ministers there. Add to this that his Hobby Horse is the Ambition of establishing a high Character in the diplomatic Line without anything mercenary about him. He is therefore valuable. Men without Passions will do nothing, interested Men will do too much, and at such a Distance from Home the Temper of a Minister is very important to the Country he represents. Excuse me I entreat you my dear Sir, mentioning what you know so much better than I do and attribute it to the proper Motive. Accept at the same Time I pray the Assurances of that sincere Esteem with which I am yours

Gouv. Morris

